DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. Publication No. US 2015/0250058.
	Regarding claim 1, Ramachandran discloses an apparatus comprising: 
a plurality of transistors formed on a semiconductor substrate [Fig. 1, passivation layer 126 is formed on a semiconductor substrate 111, and includes active devices such as transistors; par. 0044]; 
metal interconnects formed on top of the plurality of transistors and configured to interconnect the plurality of transistors [Fig. 1, contact layer 160 is formed on top of the layer 126 and configured to interconnects the active devices; par. 0046, 0047]; and 
a plurality of passive components formed under the semiconductor substrate in a backside layer [Fig. 1, capacitors 130 are formed under the substrate 111 as shown], 
wherein the plurality of passive components are connected to the plurality of transistors through a plurality of vias [Fig. 1, 108].  
	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karp Patent No. US 11,398,469.
	Regarding claim 1, Karp discloses an apparatus comprising: 
a plurality of transistors formed on a semiconductor substrate [Fig. 1, transistors 142, 144 are formed on a semiconductor substrate 112; col. 4 lines 35 to col. 5 lines 5]; 
metal interconnects formed on top of the plurality of transistors and configured to interconnect the plurality of transistors [Fig. 1, 122 is formed on top of the layer 112 and configured to interconnect the active devices; par. 0046, 0047]; and 
a plurality of passive components formed under the semiconductor substrate in a backside layer [Fig. 1, resistors, capacitors are formed in a backside layer 132], 
wherein the plurality of passive components are connected to the plurality of transistors through a plurality of vias [Fig. 1, 162, 164, 166].  
Regarding claims 6, 15, Karp discloses an electrostatic discharge (ESD) protection device comprising: 
a plurality of transistors [Fig. 1, 142, 144]] formed on a semiconductor substrate [Fig. 1, 112], wherein the plurality of transistors are configured to clamp an ESD voltage during an ESD event so as to protect integrated circuits patterned on the semiconductor substrate from the ESD event; metal interconnects [Fig. 1, front side dielectric layer 122] formed on top of the plurality of transistors and configured to interconnect the plurality of transistors and the integrated circuits; and a trigger network [Fig. 3, RC trigger network shown] comprising of a capacitor connected in series with a resistor and formed under the semiconductor substrate in a backside layer, wherein the trigger network is electrically connected between a high power supply rail [Fig. 3, VCC] and a low power supply rail [Fig. 3, GND][col. 11 to col. 12].
 Regarding claims 2, Karp discloses that the plurality of transistors are connected in series between the high power supply rail [Fig. 3, VCC] and a low power supply rail [Fig. 3, VSS] and configured to provide a current path between the high power supply rail and a low power supply rail during the ESD current [col. 13 to col. 14].
  Regarding claims 2, 8, 16, Karp discloses the backside layer comprises of one or more metal interconnect levels that are separated by one or more dielectric layers [col. 4 lines 35-55].  
Regarding claims 3, 5, 9, 10, 17, 18, Karp discloses that the capacitor is a parallel plate Metal-Oxide-Metal (MOM) capacitor [Fig. 3, capacitor 368] formed on the one or more metal interconnect levels.  
Regarding claim 4, 11, 19, Karp discloses that the resistor [Fig. 3, resistor 358] is formed from a polysilicon material on at least one of the one or more metal interconnect levels.  
Regarding claims 12, 20, Karp discloses that the first metal structure of the MOM capacitor is connected to the low power supply rail and the second metal structure is connected to a first terminal of the resistor [Fig. 3, bottom plate of capacitor 368 is connected to the GND and the top plate of capacitor 368 is connected to VCC1].
Regarding claim 13, Karp discloses that a second terminal of the resistor is connected to the high power supply rail [Fig. 3, top end of 358 is connected to VCC1].
Regarding claim 14, Karp discloses that the first terminal of the resistor and the second metal structure of the MOM capacitor are connected, through a through-silicon via (TSV), to an input of an inverter that is configured to control gates of the plurality of transistors [Fig. 3, the node between the resistor 358 and the capacitor 368 is connected to the input of the inverter 348 that is configured to control the gate of the transistor 338].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836